DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Comments/Notes

	The majority of the rejections below are related to an issue of inconsistency in the units used for a particular range of iron (Fe) dopant.  The claims use “at %”, the specification as filed uses “wt %” and “atomic % of the calcium”, and the annex/declaration filed 10/13/2020 uses 

Response to Amendment

The Annex-I document filed 10/13/2020 is insufficient to overcome the rejection of the claims based upon Nair et al. (of record; from IDS; WO 2014/141288 A1; “Nair”) under 35 USC 103 as set forth in the last Office action.  The document describes a material analysis of particular Fe-doped calcium phosphate nanoparticles, with measurements of the “atom % Ca in the compound”, the “atom % Fe in the compound” and “atom % Fe w.r.t. Ca”.  However, the nanoparticles described in the document do appear to be commensurate in scope with the particle formulation of the claims as the claims are more broadly drawn to a nano- or micro-particle formulation comprising calcium phosphate, pyrophosphate, or phosphosilicate, and an Fe dopant in an amount of 1.5 to 6 “at %”.  Moreover, the Fe dopant units used in the document (atom % Fe w.r.t. Ca) do not appear to be the identical units used in the claims (at %).  Note that the evidence presented in the Annex-I document was not submitted under a particular rule, but in the interest of compact prosecution, the document is being considered as a declaration filed under 37 CFR 1.130(a).  MPEP 717.01(a)(1).

Response to Arguments

Applicant's submission filed 10/13/2020 has been fully considered.  Applicant’s arguments regarding the 103 rejection of record are not persuasive for the reasons set forth at the end of the rejection below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Priority

	As noted in the office action mailed 06/12/2020, the effective filing date of the claimed invention is currently 12/05/2016 because a certified English translation of the foreign application INDIA 6495/CHE/2015 is not yet submitted.

Claim Objections

Claim 3 is objected to because of the following informalities: there appear to be typographical errors as the “4” and “3” are not subscripted in the phrase “Ca5(PO4)3F” in the 3rd-to-last line of the claim.   Appropriate correction is required.
Claims 3 and 14 are objected to because of the following informalities: there appear to be typographical errors because the claims use the number zero (“0”) instead of an uppercase letter O (“O”) for the element oxygen throughout the chemical formulas listed in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 3, 9, 10, 14 - 17, 43, 46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 recites the limitation that the dopant is “1.5 to 6 at%” Fe.  This limitation is not supported in the application as filed. Example 1 of the specification as filed states “Increase in Fe3+ dopant concentration from 1.5 to 6 wt % resulted in enhancement of T2 contrast intensity (FIG. 7A) whereas T1 contrast increased up to a concentration of 4.1 wt % after which it reduced. Thus we identified that at an optimum doping concentration of 4.1 wt %, Fe-nCX provided an efficient dual mode T1/T2 contrast in MRI”.  The Brief Description of the Drawings of the specification as filed states” FIG. 7B and FIG. 7C show r2 and (FIG. 7C) r1 relaxivity plot of 4.1 at % Fe.sup.3+ doped Fe-nCX respectively”.  And ¶ 0010 and 0055 of the PG-Pub state dopant units of “atomic % of the calcium”.  Thus, the specification as filed appears to support a Fe dopant range of 1.5-6 only when using “wt %” units or “atomic % of the calcium” units but not when using ”at %” units as claimed.
If applicant is in disagreement with the examiner regarding support for the claims, applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3, 9, 10, 14 - 17, 43, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “D is a dopant comprising 0.0001 to 50 at% of Mo and Fe in the range 1.5 to 6 at%” is unclear as it lacks consistency in claim language.  Clarification and/or amendment is required.  For example, amending the limitation to instead recite “D is a dopant comprising 0.0001 to 50 at% of Mo and 1.5 to 6 at% of Fe” would obviate this rejection.
Regarding claim 1, there appears to be a word missing before the phrase “X ray contrast under CT imaging”.  Does applicant instead intend to recite the phrase “provide X ray contrast under CT imaging”, which would provide consistency in claim language?  Clarification and/or amendment is required.
Claim 1 recites the limitation “the particles are nano- or micro-particles” in the last line of  the claim.  There is insufficient antecedent basis for this limitation in the claim as “particles” are not previously recited in the claims.  Only “a particle formulation” is previously recited.  Clarification and/or amendment is required.  For example, amending the limitation to instead recite “the particle is a nano- or micro-particle” would obviate this rejection.  
Regarding claim 2, the claim recites the limitation “wherein the complex is…” and then lists alternative calcium phosphate species.  Claim 1 recites that the complex is a doped anion-cation complex.  However, the alternative calcium phosphate species listed in claim 2 do not 
Regarding claim 3, the phrase “Cas(PO4)3Cl” is confusing and unclear because “Cas” does not appear to be an element symbol.  Also, the “3” is not subscripted.  Clarification and/or amendment is required.  
Regarding claim 10, the limitation “fluorescene” is confusing because a fluorescene is not a known organic molecule.  Does applicant instead intend to claim “fluorescein”?  Clarification and/or amendment is required.  
Regarding claim 14, the limitation “Ca,xFe,y” throughout the claim is confusing and unclear as the “x” and “y” are commonly used as subscripts and not elements.  Clarification and/or amendment is required.  For example, amending the limitation to instead recite “CaxFey” would obviate this rejection.
Regarding claim 14, the limitation “where x varies from 1.5 6 at%” is confusing and unclear.  There appears to be a hyphen missing. Clarification and/or amendment is required.
Claim 15 recites the limitation “the particles have spherical shape”.  There is insufficient antecedent basis for this limitation in the claim as “particles” are not previously recited in the claims.  Only “a particle formulation” is previously recited.  Clarification and/or amendment is required.  For example, amending the limitation to instead recite “the particle has a spherical shape” would obviate this rejection.  
Claim 16 recites the limitation “The particle formulation of claim 1, further co-loaded with therapeutic agents…”.  This limitation is confusing because the claims do not previously recite that the particle formulation is “loaded” with anything.  Thus, it is unclear how the formulation is further co-loaded if it was not previously loaded with anything. Clarification and/or amendment is required.  For example, amending the limitation to instead recite “The particle formulation of claim 1, further loaded with therapeutic agents…” would obviate this rejection.
Claims 17 and 46 recite the limitation wherein the formulation is a “micro-bead” formulation.  It is unclear if the terms “micro-bead” of claims 17 and 46, and “particle”, nano-particle” and “micro-particle” of claim 1, are intended to be synonymous or are distinct entities.  If they are distinct, it is unclear what further distinct physical and structural limitations are required in claims 17 and 46. Clarification and/or amendment is required.  
Claim 46 recites the limitation wherein the formulation is “MR-CT contrast enabled”.  This limitation is confusing because claim 1, the claim upon which claim 46 depends, recites that the formulation provides contrast under MRI, and X-ray contrast under CT imaging.  However, it is unclear if “MR contrast” of claim 46 and “MRI” of claim 1, and “CT contrast” of claim 46 and “CT imaging” of claim 1, are intended to be synonymous or are distinct.  Clarification and/or amendment is required.  
Claim 46 recites the limitation “micro-bead formulation of size 200 ± 100 nm”.  This limitation is confusing because the size is described in nanometer units yet the bead is described as a micro-bead.  It is unclear how a “micro”-bead has a “nano”-meter size.  Clarification and/or amendment is required.  
Claim 47 recites the limitation “the particles have”.  There is insufficient antecedent basis for this limitation in the claim as “particles” are not previously recited in the claims.  Only “a particle formulation” is previously recited.  Clarification and/or amendment is required.  For example, amending the limitation to instead recite “the particle has” would obviate this rejection.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites the size of “1 m to 1 mm”.  However, claim 1 limits the size to “1-2000 nm”.  Thus, claim 17 fails to further limit, and fails to include all the limitations of, claim 1 because claim 17 allows for the formulation to be other than 1-2000 nm in size.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 3, 9 - 10, 14 - 17, 43, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (from IDS; WO 2014/141288 A1; “Nair”).
This rejection is maintained for the reasons set forth below.
Nair teaches nano-sized material that provide contrast enhancement for multiple imaging methods (Abstract; p 4, 7, 9, 12-14).  The nano-sized material comprises calcium phosphate [Ca3(PO4)2] nanoparticles doped and labeled with multiple impurities that allow for simultaneous contrast for at least any two of the medical imaging modalities including radio-, raman-, near-infrared fluorescence-, magnetic resonance-, and x-ray imaging (applicant’s ‘CT imaging’) (Abstract; p 4).  The calcium phosphate nanoparticles may further comprise a therapeutic agent (p 1; and p 8, first ¶).  The calcium phosphate nanoparticles are about 1-500 nm, preferably 1-100 nm or 1-50 nm in size, and are spherical (p 7; p 10, first ¶; and Fig. 2).  The dopants are about 0.001-30 mole% or up to 30 weight % (p 9) (note the range is within the range set forth in instant claim 10, so anticipates the range).  Dopant ions that give magnetic contrast include ions such as iron(II) and iron(III) (p 13).  Dopants that give x-ray contrast include ions such as molybdenum (p 14).  Nair exemplifies a particular calcium phosphate nanoparticle doped with 2 or more dopants for raman, magnetic, x-ray, and radioactive imaging (Ex. 2).

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select both the iron and molybdenum dopants as the dopant species in the calcium phosphate nanoparticles of Nair.  A person of ordinary skill in the art would have been motivated to make these modifications because the combination of iron and molybdenum would provide the advantage of a calcium phosphate nanoparticle detectable by both magnetic resonance and x-ray imaging, as suggested by Nair.  A person of ordinary skill in the art reasonably would have expected success because iron and molybdenum are suitable dopants forth e calcium phosphate nanoparticles, as suggested by Nair, and calcium phosphate nanoparticles doped with 2 or more dopants for raman, magnetic, x-ray, and radioactive imaging were known in the art, as taught by Nair.  
Regarding claims 1, 9, and 43, the claims recite functional limitation of the particle formulation, that is, that the particle formulation: “generate heat under exposure to radiofrequency (RF) waves” (claim 1); “provide simultaneous T1 and T2 contrast under magnetic resonance imaging (MRI) (claim 1); “X ray contrast under CT imaging” (claim 1); “the heat generated is up to 100°C on exposure to a radiofrequency field of a frequency ranging from 1 Hz-100 GHz and power in the range 1-1000 W for a time period ranging from 0.1 second to 1 hour” (claim 9); and “the heat generated is up to 100°C on exposure to a radiofrequency field of a frequency ranging from 314 kHz and power 100 W for a time period of 1 hour” (claim 43).  See MPEP 2173.05(g).  In the instant case, because the nanoparticles of Nair have the identical structure and chemical composition as the claimed particle formulation, the nanoparticles of Nair also generate heat under exposure to radiofrequency (RF) waves, wherein the heat generated 
Regarding claims 17 and 46, the claim recites the intended use of the particle formulation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(II).  In the instant case, because the nanoparticles of Nair have the identical structure and chemical composition as the claimed particle formulation, the nanoparticles of Nair also may be used, e.g., for vascular embolization or tissue implantation, or for culturing, proliferating, differentiating, activating, or reprogramming biological cells for therapeutics, absent evidence to the contrary.  

Applicant argues that Nair does not recognize that Mo provides nuclear contrast property.
These arguments are not persuasive.  Nair teaches that molybdenum (Mo) provides X-ray contrast (applicant’s ‘nuclear contrast’) (p 14 of Nair).

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618